Case: 1:15-cv-07702 Document #: 148 Filed: 10/24/19 Page 1 of 1 PageID #:1189

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Charles A. Allen
                                Plaintiff,
v.                                                  Case No.: 1:15−cv−07702
                                                    Honorable Charles P. Kocoras
Kenhasa Martin, et al.
                                Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, October 24, 2019:


       MINUTE entry before the Honorable Charles P. Kocoras: Motion hearing held.
Defendant's motion for leave to issue third party record subpoena [145] is granted. Mailed
notice(vcf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
